PER CURIAM.
Appellants Janice Knox, Winthrop S. Knox, and William C. Tagland appeal the order granting Appellees PPC, LLC, Recreational Design & Construction, Inc., Steven L. Siems, and Joe' Cerrone’s amended motion for contempt and sanctions against Appellants entered prior to a final judgment in Appellees’ favor. Appellants challenge the trial court’s finding of contempt, as well as the trial court’s award of attorneys’ fees and costs to Appellees as a sanction in the order of contempt. Because Appellants have failed to provide an adequate record on appeal, we are unable to review the finding of contempt and therefore affirm. Bah v. Bah, 947 So.2d 621, 621 (Fla. 4th DCA 2007) (citing Applegate v. Barnett Bank of Tallahassee, 377 So.2d 1150 (Fla.1979)).
'As to the award of attorneys’ fees, we have previously noted that “orders awarding attorneys’ fees are only final and therefore appealable once the trial court has set the amount of those fees.” Alexo-poulos v. Gordon Hargrove & James, P.A., 109 So.3d 248, 250 (Fla. 4th DCA 2013) (emphasis in original). “An order merely finding entitlement to attorneys’ fees is a non-final, rion-appealable order.” Id. (emphasis in original). The same is true of an award of attorneys’ fees as a sanction against a party in favor of the other. See Cummings v., Campbell, 7 So,3d 1Í35,1137 (Fla. 4-th DCA 2009). • Whereas there has been no final judgment as to the amount of the award of attorneys’ fees against Appellants in the instant case, we dismiss the appeal as to this issue because it is premature. See id.

Affirmed in part; Dismissed in part.

CIKLIN, FORST and ' KLINGENSMITH, JJ., concur.